Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9447 Page 1 of 32




                   EXHIBIT 2
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9448 Page 2 of 32




                            UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA




     SHA YONDA HAWKINS, on behalf of                    Case No: 15CV2320 JM BLM
          all others similarly situated,

                       Plaintiff,

                     vs.

         THE KROGER COMPANY,

                      Defendant.




               REBUTTAL DECLARATION OF RONALD T. WILCOX, PH.D


                                        April 3, 2020




                           CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9449 Page 3 of 32




                                                               Table of Contents


   I.      Qualifications ........................................................................................................................... I
   II.      Background and Plaintiffs Allegations .................................................................................. 2
   III. Assignment and Materials Relied Upon ................................................................................. 3
   IV. Summary of Opinions ............................................................................................................. 4
   V.       Analysis of Opinions ............................................................................................................... 5
         A. Dr. Bowen's Model for Estimating Class-Wide Damages Is Inconsistent with the
         Economic Implications of Plaintiffs Damages Theories ........................................................... 5
            I.    Introduction to Plaintiffs Alleged Theories of Harm and Dr. Bowen's Analysis ........... 5
           2. Dr. Bowen's Damages Model Does Not Estimate Reliable Class-Wide Economic
           Damages Under Plaintiffs Benefit of the Bargain Theory ..................................................... 8
           3. Dr. Bowen's Model Does Not Estimate Reliable Class-Wide Economic Damages Under
           Plaintiffs Use Theory ........................................................................................................... II
         B. In Addition to Being Ungrounded in Economics, Dr. Bowen's Damages Estimates Ignore
         Available Data and Contain a Calculation Error ....................................................................... 14




                                         CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9450 Page 4 of 32




   I.        Qualifications

        I.   I am the NewMarket Corporation Professor of Business Administration at Darden
        Graduate School of Business Administration at the University of Virginia. where I conduct
        research and teach classes related to marketing. From 2015 to 2019 I was also the Senior
        Associate Dean for Degree Programs. I received an Honors Bachelor of Arts degree in
        Classics and Economics from Xavier University and a Ph.D. in Business Administration from
        Washington University in St. Louis. I have been at Darden since 2001. Prior to that I was an
        Assistant Professor of Industrial Administration at the Graduate School of Industrial
        Administration (now Tepper School of Business) at Carnegie Mellon University. I also served
        as an economist at the U.S. Securities and Exchange Commission from 1999 to 2000 where I
        conducted economic analysis of consumer decision making for financial services.
        2.   Marketing is a discipline that is focused on the study of organizations' marketing
        practices based on conceptual foundations of consumer behavior. My research focuses on
        economic analysis of marketing phenomena. My general areas of expertise within marketing
        are branding, consumer behavior, surveys, econometric modeling of consumer choice, and the
        public policy implications of marketing. I have published several articles on these phenomena
        in leading journals such as the Journal ofMarketing Research, Marketing Science,
        Management Science, and The Journal ofBusiness. For example, for one of my papers, I
        constructed a consumer survey and conducted economic analysis to determine the willingness
        of individual consumers to purchase private-label products rather than national brands. 1
        3.   I have also authored or supervised numerous cases and technical notes, published by
        Darden Business Publishing and used at other leading business schools, which focus on
        practical business problems faced by companies, and frameworks and techniques for solving
        these problems. For instance, I supervised a case focused on consumers' responses to
        packaging and promotions for Heinz Ketchup. 2 I also authored a technical note that describes a
        survey technique for measuring consumer preferences for multi-attribute products and




   1 Chakravarthi Narasimhan and Ronald T. Wilcox, "Private Labels and the Channel Relationship: A Cross-

   Category Analysis," The Journal of Business 71, no. 4, 1998, pp. 573--600.
   2 Rebecca Goldberg and Ronald T. Wilcox, "Heinz Ketchup: Pricing the Product Line," Darden Business
   Publishing. University of Virginia, Revised May I 0, 2019, UV A-M-0777.


                               CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                     Page 1
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9451 Page 5 of 32




       services.' At Darden, I have taught MBA-level courses in marketing research and marketing
       intelligence. I currently teach the required marketing course in the MBA and Executive MBA
       programs as well as the elective course on pricing.
       4.   Outside of academic journals, my research and writing have appeared in The Wall Street
       Journal, The Washington Post, Business Week, Fortune, Forbes, and The Weekly Standard. I
       have also co-authored a book, Cutting-Edge Marketing Analytics: Real World Cases and Data
       Sets for Hands On Learning, published by Pearson FT Press in 2014, on the use of customer
       data to improve marketing decisions. Another one of my books, Whatever Happened to
       Thrift? Why Americans Don't Save and What to Do about It, published by Yale University
       Press in 2008, was named a "Top 5 Business Book of the Year" by Kiplinger. A copy of my
       curriculum vitae that provides a full list of my publications is attached as Appendix 1.
       5.   I have served as a marketing consultant to a number of organizations such as Sikorsky,
       Pratt and Whitney, Johnson and Johnson, Visa, Talbots, Logistics Management International,
       and Illinois Tool Works. I have also served as an expert witness in cases where I opined on
       issues relating to marketing. A list of my testimony in the past four years is attached as
       Appendix 2.


   II.      Background and Plaintifrs Allegations

       6.   The Kroger Company ("Kroger") operates thousands of stores under a collection of
       brands, providing supermarket, pharmacy, and fuel center services to customers.• Kroger
       offers private-label items in its stores, 5 including Kroger bread crumbs-the product at issue in
       this litigation (the "Kroger Bread Crumbs" or the "at-issue products"). Some of these private-
       label items are produced by outside suppliers, such as Kroger Bread Crumbs. 6
       7.   Lead PlaintiffShavonda Hawkins ("Plaintiff') alleges in the complaint (the "Complaint")
       that Kroger unlawfully sold private-label Kroger Bread Crumbs that contained some amount of
       partially hydrogenated oil ("PHO") after the U.S. Food and Drug Administration had


   3
     Ronald T. Wilcox, "A Practical Guide to Conjoint Analysis," Darden Business Publishing. University of Virginia,
   Revised June 27, 2019, UV0406.
   4
     The Kroger Co., Form 10-K for the Fiscal Year Ended February 2, 2019, filed April2, 2019, p. 2.
   5
     The Kroger Co., Form 10-K for the Fiscal Year Ended February 2, 2019, filed April2, 2019, p. 3.
   6
     Exhibit 4 to the 30(b)(6) Deposition of Joseph Evans, February 26,2020 ("Evans Deposition"), Exhibit 4 (Third
   Set of Supplemental Responses and Objections to Plaintiffs First Set oflnterrogatories), pp. 13-14.


                                CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                      Page2
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9452 Page 6 of 32




       determined PHO was no longer generally recognized as safe. 7 Ms. Hawkins further alleges
       that, because of the presence ofPHO, the "Og Trans Fat" claim on the Kroger Bread Crumbs
       label falsely indicated that the at-issue products were free of trans fat.'
       8.     Lead Plaintiff claims that, were she aware of Kroger's allegedly deceptive behavior, she
       and other putative class members would not have purchased the Kroger Bread Crumbs, and
       instead would have purchased a less expensive product or one that contained no artificial trans
       fat.• To that end, Plaintiff seeks damages for members of a proposed class consisting of
       California citizens who purchased Kroger Bread Crumbs packages containing PHO and
       bearing a front label claim of"Og Trans Fat" from January I, 2010 through December 31,2015
       (the "Putative Class Period"). 10
       9.     Plaintiff's expert Dr. Robert Bowen filed a report in which he estimates purported
       damages to putative class members under a full restitution model "based on the amount of
       money Kroger received from the sale of the bread crumbs at issue." 11


   III.       Assignment and Materials Relied Upon

       I 0.   I have been asked by counsel for Kroger to review the expert report submitted by Dr.
       Bowen and to evaluate whether his analysis is capable of reliably determining class-wide
       damages based on Plaintiff's theories of harm, as asserted in the Complaint.
       II.    In performing my analyses, I reviewed the Bowen Report, case documents, as well as
       academic literature. I also relied on my knowledge and expertise in economics and marketing
       research that I have developed as an academic researcher. A complete list of materials upon
       which I relied in forming my opinions is shown in Appendix 3 to this report. I reserve the
       right to amend or update the opinions in this report should additional information be made
       available to me.
       12.    I am being compensated at my hourly rate of$850. I was assisted in my work by staff at
       Cornerstone Research who performed research and other support work for me in this matter. I


   7
      Class Action Complaint, Shavonda Hawkins, on behalf ofherself and all others similarly situated, v. The Kroger
   Comparry, October 15, 2015 ("Complaint"),, 6.
   8
      Complaint,, 9.
   9 Complaint, ,, 136, !58.
   10 Plaintiff's Memorandum of Points and Authorities in Support of Motion for Class Certification, p. I.
   11
      Expert Report of Professor Robert M. Bowen, January I 0, 2020 ("Bowen Report"),, 5.


                                CONFIDENTIAL-sUBJECT TO PROTECTIVE ORDER                                       Page3
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9453 Page 7 of 32




    receive compensation from Cornerstone Research based on its collected staff billings for its
    support of me in this matter. Neither Cornerstone Research's compensation nor mine is
    contingent upon the conclusions I reach or on the outcome of this or any other matter.


   IV.          Summary of Opinions

     I 3.       In this report, I reach the following opinions:
            •    Dr. Bowen's damages methodology is not economically consistent with either of
                 Plaintiffs alleged theories of harm.
            •    Dr. Bowen's damages model cannot estimate reliable class-wide economic damages
                 under Plaintiff's benefit of the bargain theory, discussed in more detail in Section
                 V .A.2. From an economic perspective, any purported economic damages under the
                 benefit of the bargain theory should be measured as the difference between the price
                 consumers paid for the at-issue products and the price consumers would have paid for
                 the Kroger Bread Crumbs in a counterfactual world. Dr. Bowen makes no attempt to
                 assess either demand for or supply of the at-issue products in the counterfactual world
                 envisioned by Plaintiff; as a result, he cannot determine an equilibrium price in a
                 counterfactual world to estimate damages under Plaintiff's benefit of the bargain
                 theory. The only possible way in which his model could reflect reliable damages is if
                 no putative class member would be willing to pay more than $0 for the Kroger Bread
                 Crumbs absent the "Og Trans Fat" label. Dr. Bowen provides no evidence that this is
                 the case for every, most, or even a typical putative class member. In fact, such an
                 assumption is contradicted both by academic research on food purchasers generally and
                 the testimony of the lead plaintiff in this case, Ms. Hawkins.
            •    Dr. Bowen's damages model also cannot estimate reliable class-wide economic
                 damages under Plaintiff's use theory, discussed in more detail in Section V.A.3. Dr.
                 Bowen simply accepts Plaintiff's contention that putative class members did not receive
                 any value for the at-issue products; this assumption is likewise contradicted by
                 academic research, the named plaintiff's testimony, the fact that the presence ofPHO
                 was disclosed on the Kroger Bread Crumbs ingredient list, and the availability of other
                 products containing PHO.



                                  CONFIDENTIAL-5UBJECT TO PROTECTIVE ORDER                              Page4
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9454 Page 8 of 32




              •     Beyond the fundamental flaws in his damages methodology, Dr. Bowen's approach is
                    incorrectly executed. He ignores available data in 2015, instead relying on an
                   unnecessary extrapolation that overstates sales of the at-issue products by more than
                   $100,000. In addition, Dr. Bowen's calculations contain a calculation error.


   V.             Analysis of Opinions

          A.          Dr. Bowen's Model for Estimating Class-Wide Damages Is Inconsistent with
                      the Economic Implications of Plaintiffs Damages Theories

                         1.      Introduction to Plaintiff's Alleged Theories of Harm and Dr. Bowen's
                                 Analysis

        14.       Plaintiff describes two separate claims, and hence theories of harm, in the Complaint.
        15.       First, the Complaint asserts that Kroger "falsely marketed and falsely represented that the
        Kroger Bread Crumbs were free of trans fat" due to the presence of the "Og Trans Fat" label on
        the front of the Kroger Bread Crumbs package." I will call this the "benefit of the bargain"
        theory as lead Plaintiff Hawkins claims that she and other putative class members were denied
        the "benefit of the bargain when [they] decided to purchase the Kroger Bread Crumbs over
        competitor products, which are less expensive or contain no artificial trans fat." 13 Plaintiff's
        allegations imply that, absent the "Og Trans Fat" label, putative class members either would
        have paid less for the Kroger Bread Crumbs, or would not have purchased the Kroger Bread
        Crumbs at all and instead would have purchased products that either were less expensive or did
        not contain PHO. 14 Under such a theory of harm, damages would be estimated as the
        difference between the price putative class members would have paid for the Kroger Bread
        Crumbs in a world in which the Kroger Bread Crumbs package did not contain the "Og Trans
        Fat" label, and the price that putative class members actually paid for the Kroger Bread
        Crumbs package with the "Og Trans Fat" label.
        16.       Hence, a proper damages analysis for the benefit of the bargain theory would need to
        assess the price of the Kroger Bread Crumbs in the counterfactual world set forth by Plaintiff.


   12 Complaint,1f9.
   13 Complaint,1f1!135, 158, 165.
   14 Complaint,1f1f 105, 137.




                                   CONFIDENTIAL-sUBJECT TO PROTECTIVE ORDER                            PageS
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9455 Page 9 of 32




        In particular, a benefit of the bargain damages analysis would need to assess how the absence
        of the "Og Trans Fat" label would affect each putative class member's demand for the Kroger
        Bread Crumbs. It also would need to assess how the absence of the "Og Trans Fat" label would
        affect the supply of the at-issue products, especially to the extent that it affects competitor
        actions. Once both supply and demand have been analyzed in the counterfactual worlds, then
        the ensuing equilibrium price can be compared with the actual price(s) paid for the Kroger
        Bread Crumbs by putative class members to assess any damages.
        17.   Plaintiff also articulates an alternative theory-namely that PHO was illegally included in
        the Kroger Bread Crumbs, 15 that the Kroger Bread Crumbs were "not fit for human
        consumption," and therefore that their value was $0. 16 I understand that this theory has been
        referred to in this case as the "use theory" and I will use that term in this report. Associated
        with this theory, Plaintiff seeks damages in the form of the disgorgement and/or restitution of
        all revenue received by Kroger from the sale of the Kroger Bread Crumbs." I note that I am
        not providing any opinions as to whether this remedy is appropriate from a legal perspective,
        nor am I providing opinions on whether the presence of PHO in the Kroger Bread Crumbs was
        legal or illegal. However, from an economic perspective, disgorging all revenue associated
        with the Kroger Bread Crumbs would result in a windfall to the putative class members. This
        is because purchasers of the Kroger Bread Crumbs received value from their purchases of the
        product (as I discuss more in Section V.A.3). The framework for estimating damages
        associated with the use theory is similar to the framework from the benefit of the bargain
        theory. Economic damages would be equal to the difference between the value that putative
        class members received from the Kroger Bread Crumbs and the value that they would have
        received from the at-issue products absent the alleged illegal behavior.
        18.   Dr. Bowen's analysis provides no economic analysis related to either of Plaintiff's
        theories of harm. In particular, Dr. Bowen makes no assessment of what the prices or value of
        the Kroger Bread Crumbs would be in the counterfactual worlds envisioned by Plaintiff.
        Instead, Dr. Bowen simply compiles sales figures (incorrectly, as I discuss in Section V.B), and
        calculates simple interest on those sales. Specifically, Dr. Bowen estimates all revenues



   15
      Complaint,, 6, Section IX.
   16 Complaint, , I 06.
   17 Complaint,,, 128, 139,155, 161,169, 173.




                                CONFIDENTIAL-5UBJECT TO PROTECTIVE ORDER                              Page6
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9456 Page 10 of 32




        received by Kroger associated with the Kroger Bread Crumbs. To do so, Dr. Bowen relies on
        documentation of Kroger's quarterly sales of two Kroger Bread Crumb flavors ("Italian" and
        "Traditional"/"Plain") from 20 I 0 through 2015, 18 and then calculates prejudgment interest on
        those sales." Using that methodology, Dr. Bowen calculates total dollar sales of $2,012,712
        and prejudgment interest of $951,934.34, based on a simple statutory rate. 20
        19.   Dr. Bowen provides no explanation as to why his approach allows him to estimate
        reliable economic damages for either Plaintiff's benefit of the bargain theory or use theory. Dr.
        Bowen's approach can only be economically consistent with Plaintiff's benefit of the bargain
        theory under one circumstance: putative class members would have been willing to pay no
        more than $0 for the Kroger Bread Crumbs in the counterfactual world envisioned by Plaintiff.
        In other words, for Dr. Bowen's approach to be economically sound, he must demonstrate that
        putative class members would have paid $0 for the Kroger Bread Crumbs in the absence of the
        "Og Trans Fat" label (which he did not do). Similarly, Dr. Bowen's analysis can only be
        economically consistent with Plaintiff's use theory if putative class members did not receive
        any value from their purchases of the Kroger Bread Crumbs due to the alleged illegal conduct.
        Dr. Bowen has not demonstrated that every, most, or even some putative class members
        received no value from the other attributes of the Kroger Bread Crumbs they purchased.
        20.   Dr. Bowen provides no rationale for why such assumptions are appropriate. First, it is
        self-evident that Kroger would be unwilling to sell its product for $0. Further, as I will discuss
        in the following subsections, these assumptions about putative class members' willingness to
        pay for and valuation of the Kroger Bread Crumbs in Plaintiff's counterfactual scenarios are
        ungrounded in academic research and even inconsistent with lead Plaintiff's own behavior.




   18 Bowen Report, mJ 6--7, citing Bates Stamped document TKC 000054--{;3 (Evans Deposition, Exhibit 3) and Third
   Set of Supplemental Responses and Objections to Plaintiff's First Set of Interrogatories (Evans Deposition, Exhibit
   4), Third Supplemental Response to Interrogatory No. I. I understand that a third Kroger Bread Crumb flavor,
   Roasted Garlic, also contained PHO, but is not at issue in this case. As a result, it does not enter Dr. Bowen's
   damages calculation. Evans Deposition, Exhibit 4 (Third Set of Supplemental Responses and Objections to
   Plaintiff's First Set oflnterrogatories), Third Supplemental Response to Interrogatory No. I.
   19
      Bowen Report, mJ 8-10.
   20
      Bowen Report, mJ 8-10.


                                CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                       Page7
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9457 Page 11 of 32




                     2.      Dr. Bowen's Damages Model Does Not Estimate Reliable Class-Wide
                             Economic Damages Under Plaintifrs Benefit of tbe Bargain Tbeory

        21.   Plaintiff's benefit of the bargain theory asserts in the Complaint that Kroger "falsely
        marketed and falsely represented that the Kroger Bread Crumbs were free of trans fat" due to
        the presence of the "Og Trans Fat" label on the front of the Kroger Bread Crumbs package. 21
        As noted above, any alleged economic damages under Plaintiffs benefit of the bargain theory
        of harm should be measured as the difference in the actual price paid for the Kroger Bread
        Crumbs and the price putative class members would have paid for the Kroger Bread Crumbs in
        a world in which the "Og Trans Fat" label was removed from the Kroger Bread Crumbs
        package. Dr. Bowen undertook no such analysis. His damages methodology does not align
        with Plaintiff's asserted benefit of the bargain theory unless putative class members would
        have been willing to pay no more than $0 for a Kroger Bread Crumbs package without the "Og
        Trans Fat" label. 22 Dr. Bowen provides no evidence that this is the case.
        22.   I am aware of no evidence that supports an assumption that every, most, or even some
        putative class members would have been unwilling to pay more than $0 for the Kroger Bread
        Crumbs absent the "Og Trans Fat" label. Instead, academic evidence and lead Plaintiff's own
        behavior indicate that consumers consider (and hence value) a variety of factors when
        purchasing foods, not just the presence of a "Og Trans Fat" label. Further, each consumer gives
        different weights to these factors, further complicating any analysis of how putative class
        members would have acted in a counterfactual world in which the Kroger Bread Crumbs did
        not include the "Og Trans Fat" label.
        23.   Academic research indicates that food labels alone do not tend to drive consumer
        purchases of packaged foods. For one, research indicates that few people read product labeling
        without a specific reason and that labeling foods has a limited effect on the role nutritional
        content plays during product purchases. 23 Second, research shows that consumers consider and
        hence "value" many different facets of food when they make food-related purchases, and do

   21 Complaint, 1[9.
   22 As noted, it is self-evident that Kroger would not have been willing to sell the Kroger Bread Crumbs at $0.
   23 See D. Rawson eta!., "Pilot Study to Investigate the Potential of Eye Tracking as a Technique for FSA Food

   Labelling Behaviour Research," Eyetracker.co. uk,
   https://www.fcm.org.uk/sites/default/files/Food_Labelling_and_eyetracking.pdf; see also Gary Sacks eta!., "Impact
   ofFront-Of-Pack 'Traffic-Light' Nutrition Labelling On Consumer Food Purchases In The UK,"
   Health Promotion International24, no. 4 (20). These findings were also highlighted in a report that I reviewed by
   Professor Dominique Hanssens served in this case on March 13, 2020.


                                CONFIDENTIAL-5UBJECT TO PROTECTIVE ORDER                                       Page 8
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9458 Page 12 of 32




        not rely only on the labels shown on product packaging. For example, Asp (1999) finds that
        psychological factors such as taste are "among the strongest determinants of what foods an
        individual eats. " 24 In particular, taste is considered most important in food selection by 89% of
        respondents to the 1998 Food Marketing Institute Survey of Food Shoppers. 25 Kroger itself
        has a rigorous taste-test process whenever a Kroger product is changed to ensure that "the
        quality is as good as - as the prior formulation - or the prior ingredients," evidence that Kroger
        perceives taste as an important consumer purchase factor. 26
        24.   Other factors that Asp (1999) points to include sensory attributes such as texture, color,
        shape, form, and non-sensory factors such as how food reflects one's identity and adherence to
        food trends. 27 A literature review on consumer food purchasing behaviors by Castro et al.
        (2018) finds that other product-specific attributes like branding and in-store environmental
        factors such as food sampling and shelf display, in addition to nutritional labeling, among
        others, can also influence consumers' decisions.>•
        25.   Because taste is such an important factor in food purchase decisions, prior experience
        with a food product can strongly influence subsequent purchases. Indeed, academic literature
        finds that consumers often purchase grocery items out of habit; that is, consumers may
        purchase a product because they have purchased it previously and were satisfied.29 For
        example, one study of the breakfast cereal market in Sweden found that "habits are an
        important determinant of breakfast cereal choices" and that "[t]here seems to be a strong
        element of habit persistence in breakfast cereal choices for all breakfast cereal types." 30
        Consistent with this finding in the literature, at deposition, lead Plaintiff Hawkins testified that


   24
      Elaine H. Asp, "Factors affecting food decisions made by individual consumers," Food Policy 24, 1999: 287-294
   ("Asp (1999)"), p. 289.
   25
      Asp (1999), p. 289.
   26
      Evans Deposition at 108:9-17 ("Q. Is that part of Kroger's process of approving a change to a Kroger product?
   A. That is one step in it. We also formally cut and formally panel, many times, the product to make sure the quality
   is as good as- as the prior formulation- or the prior ingredients. Q. By 'cut,' do you mean you open the product up
   and look at it? A. And taste it.").
   27 Asp (1999), pp. 289-290.
   28
     lana A. Castro, Anuja Majmundar, Christine B. Williams, and Barbara Baquero, "Customer Purchase Intentions
   and Choice in Food Retail Environments: A Scoping Review," International Journal of Environmental Research
   and Public Health 15, 2018, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6266052/.
   29
      Linda Thunstri:im, "Preference Heterogeneity and Habit Persistence: The Case of Breakfast Cereal
   Consumption," Journal ofAgricultural Economics 61, no. 1, 2010, pp. 76-96 at 77 ("Habit persistence means past
   consumption reinforces the propensity to consume the same good over time.").
   30 Linda Thunstr6m, "Preference Heterogeneity and Habit Persistence: The Case of Breakfast Cereal

   Consumption," Journal ofAgricultural Economics 61, no. 1, 2010, pp. 76-96 at p. 90.


                                 CONFIDENTIAL-5UBJECT TO PROTECTIVE ORDER                                       Page9
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9459 Page 13 of 32




        she had purchased the Kroger Bread Crumbs and some other products, such as Cream of
        Wheat and oatmeal, for many years. 31 Indeed, I note that Ms. Hawkins had been purchasing
        the at-issue products repeatedly for at least 15 years, including as I understand for several years
        before the introduction of the "Og Trans Fat" label in 2008, 32 suggesting that her purchase
        decisions may have been in part habit-related." When purchasing foods out of habit,
        consumers might not consider a product's labeling-such as the "Og Trans Fat" label on the
        Kroger Bread Crumbs-at all, or to a Jesser degree than they would if purchasing a product for
        the first time. 34
        26.   The idea that putative class members would have been willing to pay no more than $0 for
        the Kroger Bread Crumbs absent the "Og Trans Fat" label is also seemingly inconsistent with
        lead Plaintiff's own testimony and behavior. Ms. Hawkins appears to have considered
        numerous other factors beyond the package labeling in her repeated decisions to purchase the
        at-issue products. According to the Complaint, Ms. Hawkins had purchased the at-issue
        products approximately six times per year for at least 15 years, including in the approximately
        eight-year period before Kroger had included the "Og Trans Fat" label on the Kroger Bread
        Crumbs. 35 During that period, the "Og Trans Fat" label could not have been an impetus for her
        purchase of the Kroger Bread Crumbs. Further, at deposition, Ms. Hawkins testified that she
        had been purchasing the at-issue products to use in meatloaf for her family, which she
        generally made at least once per week. 36 She consistently purchased the Kroger Bread
        Crumbs, she explained in her deposition, because she liked the seasoning, liked the way the
        bread crumbs worked in her meatloaf dish, and felt her family appreciated the consistency of
        her dish." Ms. Hawkins also testified that she had no issues with the taste of the at-issue
        products, and that she detected no difference in taste when she switched to a competing bread



   31
      Deposition ofShavonda L. Hawkins, January 3, 2020 ("Hawkins Deposition"), at 127:5-127:25.
   32
      Declaration of Kim Bower, February 10, 2020, ~ 7-10 (explaining that "the statement 'Og Trans Fat' did not
   appear on the front of the label for [the Kroger Bread Crumbs on] store shelves until November 2008.").
   33 Complaint,~ 71-72.
   34 Linda Thunstr5m, "Preference Heterogeneity and Habit Persistence: The Case of Breakfast Cereal

   Consumption," Journal ofAgricultural Economics 61, no. I, 2010, pp. 76-96 at 77 ("lffood consumption is
   habitual, consumption will be sticky in response to either additional information or price changes, at least in the
   short run. The short run response to information or price changes will therefore differ from the long-term response
   (which also reflects adjustments of habits)."
   35
      Complaint,~~ 71-72: Declaration of Kim Bower, February 10,2020, ~ 7-10.
   36
      Hawkins Deposition at 75:10--21, 102:4--<i.
   37 Hawkins Deposition at 101:16-101:23.




                                 CONFIDENTIAL-sUBJECT TO PROTECTIVE ORDER                                      Page 10
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9460 Page 14 of 32




           crumb product. 38 Thus, Ms. Hawkins appreciated a number of aspects of the Kroger Bread
           Crumbs.
           27.   But to the extent that it is indeed the case that Ms. Hawkins would have been unwilling to
           pay more than $0 for the Kroger Bread Crumbs in the absence of the "Og Trans Fat" label, Dr.
           Bowen has made no effort to assess whether her behavior and preferences can be generalized
        to putative class members, which include all purchasers of any Kroger Bread Crumbs that both
           contained PHO and included the "Og Trans Fat" label between January I, 2010 and December
           31,2015. 39
           28.   In short, both lead Plaintiff Hawkins' experiences and academic research are at odds with
           Dr. Bowen's unfounded assumption that putative class members would have been willing to
           pay no more than $0 for the Kroger Bread Crumbs, absent the allegedly deceptive behavior.
           Indeed, research shows that consumers use a variety of factors when deciding which food
        products to buy. Dr. Bowen has not examined the factors underlying putative class members'
        purchase decisions and how they would influence purchase behavior absent the "Og Trans Fat"
           label. As a result, Dr. Bowen has not demonstrated that all, most, or even some putative class
        members would be willing to pay no more than $0 for the Kroger Bread Crumbs absent the
        allegedly deceptive behavior. This renders his analysis uninformative in estimating damages
        under Plaintiff's benefit of the bargain theory.


                         3.     Dr. Bowen's Model Does Not Estimate Reliable Class-Wide Economic
                                Damages Under Plaintiff's Use Theory

        29.      Plaintiff's use theory asserts in the Complaint that Kroger Bread Crumbs are "not fit for
        human consumption" and therefore "have a value of$0." 40 Dr. Bowen has provided no
        evidence that the presence ofPHO in the Kroger Bread Crumbs means they "have a value of
        $0," but has apparently assumed that this is the case in his damages model, as his model
        reimburses putative class members for the full amount paid for the Kroger Bread Crumbs.
        Again, I am not offering an opinion on the legality of the sale of the at-issue products, nor am I
        providing an opinion as to the appropriate legal remedy for the sale of illegal products.


   38   Hawkins Deposition at 101:16-102:3, 103:4-1 I.
   39   P1aintifl's Memorandum of Points and Authorities in Support of Motion for Class Certification, p. I.
   4
       °Complaint,~ 106.



                                   CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                    Page 11
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9461 Page 15 of 32




        However, from an economic perspective, reimbursing putative class members for the entire
        price paid in connection with the Kroger Bread Crumbs would provide them with a windfall.
        This is because the at-issue products provided value to putative class members.
        30.   According to economic theory, any alleged economic damages under Plaintiff's use
        theory should be measured as the difference between the utility (or value) that putative class
        members received from the Kroger Bread Crumbs and the utility (or value) that they would
        have received absent the alleged illegal behavior.•• Such an approach is consistent with the
        Reforence Guide on Estimation ofEconomic Damages, which notes that damages measurement
        "determines the plaintiff's hypothetical value in the but-for scenario. Economic damages are
        the difference between that value and the actual value that the plaintiffachieved." 42 Therefore,
        any damages estimation under the use theory must account for the value that putative class
        members derived from their purchases. Dr. Bowen fails to do so, and as a result, his full
        restitution model is inappropriate for estimating class-wide damages under Plaintiff's use
        theory.
        31.   Academic research indicates that putative class members likely derived some value from
        the Kroger Bread Crumbs. As explained above, consumers consider (and therefore value)
        many factors when making food purchases. A product such as the Kroger Bread Crumbs has a
        bundle of attributes (of which PHO content is just one), and consumers receive some level of
        utility (or value) from these characteristics. 43 This certainly appears to be true in the case of
        the lead Plaintiff. Ms. Hawkins purchased the at-issue products about six times per year for
        around 15 years (nearly 100 purchase occasions), primarily as an ingredient in meatloaf she
        prepared regularly for her family. 44 She testified that she was satisfied with the taste and
        consistency of the Kroger Bread Crumbs in the meatloaf45---{)n each of these purchase
        dimensions (and likely others), she derived utility (or value) from her purchases.
        32.   The idea that all or most putative class members received zero value for the Kroger Bread
        Crumbs suggests that consumers would not have purchased the Kroger Bread Crumbs in the


   41
      As noted previously, I am not providing any opinions in this matter about whether it was legal for the Kroger
   Bread Crumbs to contain PHO.
   42
      Mark Allen, Robert E. Hall, and Victoria A. La>ear, "Reference Guide on Estimation of Economic Damages" in
   Reference Manual on Scientific Evidence, 3rd edition, The National Academies Press, 2011, p. 432.
   43
        Example of product attributes include taste, texture, and calorie count, among others.
   44
        Complaint,~~ 71-72; Hawkins Deposition at 75:10-21, 102:<Hi.
   45
        Hawkins Deposition at 101:16-102:3, 103:4-11.


                                    CONFIDENTIAL-5UBJECT TO PROTECTIVE ORDER                                 Page 12
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9462 Page 16 of 32




        event they were aware that the at-issue products contained PHO. First, I note that the presence
        ofPHO was disclosed on the at-issue products' ingredients list; 46 some putative class members
        may therefore have been aware that the Kroger Bread Crumbs at the time of purchase. Second,
        PHO and trans fat were present in a wide variety of products at the time, which further
        undermines the notion that consumers only value the absence of trans fat in foods. !fit were
        true that consumers based their purchase decisions for (and therefore valuation ot) food
        products exclusively on the presence or absence ofPHO, one would expect that no products
        containing PHO would have been sold during the Putative Class Period, because consumers
        would presumably have valued them at $0." However, while the presence of artificial trans fat
        and PHO in food declined after the FDA's labeling requirement went into effect in 2006,
        products containing trans fat and PHO continued to be sold. For example, in a study of foods
        sold at a grocer in Minneapolis St-Paul, Minnesota, in 2006, researchers found that in some
        categories such as crackers and popcorn, over one-third of products contained more than 0.5g
        of trans fat, and hence, I understand, would be required to disclose a non-zero presence of trans
        fat on the Nutrition Facts label. 48 As late as 2012, one paper found that of 4,340 top-selling
        U.S. packaged food products that reported trans fat data, 9% contained PHO, spanning more
        than 30 product categories, and 16% of products containing PHO had more than 0.5g of trans
        fat per serving (and therefore would disclose a non-zero amount of trans fat in the Nutrition
        Facts label). 49 The presence of products that contain trans fat and/or PHO during the Putative
        Class Period shows that there are at least some consumers who place non-zero value on foods
        with trans fat disclosed on the Nutrition Facts label. Dr. Bowen has conducted no analysis to




   46
      Indeed, at deposition Ms. Hawkins identified "partially hydrogenated vegetable oil" in the ingredients list on the
   label of the at-issue products. Hawkins Deposition at 97:5-12, Exhibit 9.
   47 The FDA has required that a product's Nutrition Label disclose the amount of trans fat present since January
   2006. The FDA issued initial guidance that PHO was not generally recognized as safe in November 2013, in the
   middle of the Putative Class Period, and issued a final detennination in June 2015. Entities were given until June
   2018 to be in compliance with the FDA's determination. "Final Determination Regarding Partially Hydrogenated
   Oils (Removing Trans Fat)," U.S. Food and Drug Administration, https://www.fda.gov/food/food-additives-
   petitions/final-determination-regarding-partially-hydrogenated-oils-removing-trans-fat, accessed March 31,2020.
   48 Matthew J. Albers, Lisa J. Harnack, Lyn M. Steffen, and David R. Jacobs, "2006 Marketplace Survey of Trans-

   Fatty Acid Content of Margarines and Butters, Cookies and Snack Cakes, and Savory Snacks," Journal of the
   American Dietetic Association 108, no. 2 (February 2008), pp. 367-370 at Table I.
   49 Jennifer Clapp, Christine J. Curtis, Ann E. Middleton, and Gail P. Goldstein, "Prevalence of Partially

   Hydrogenated Oils in US Packaged Foods, 2012," Preventing Chronic Disease: Public Health Research, Practice,
   and Policy II, no. 145 (August 2014).


                                 CONFIDENTIAL-8UBJECT TO PROTECTIVE ORDER                                        Page 13
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9463 Page 17 of 32




        determine whether purchasers of Kroger Bread Crumbs are fundamentally more concerned
        with the presence of PHO than these consumers.

           B.       In Addition to Being Ungrounded in Economics, Dr. Bowen's Damages
                    Estimates Ignore Available Data and Contain a Calculation Error

        33.     Putting aside the fundamental economic flaws with Dr. Bowen's approach to damages, he
        executes his methodology incorrectly due to unnecessary assumptions and a calculation error.
        34.     First, Dr. Bowen fails to use the full set of sales data available and performs unnecessary
        and biased extrapolation instead. For his analysis, Dr. Bowen relies on a document produced
        by Kroger listing quarterly sales of the "Italian" and "Plain" Kroger Bread Crumbs from 2010-
        2016, 50 as well as a Kroger interrogatory response which contains sales data from Q I 20 13--Q I
        2015. 51 He then takes the dollar sales for Q I 2015 reported in the interrogatory and
        "estimate[s] the sales for [the final three quarters of2015] based on Kroger's Ql sales in 2015"
        because there are no data available past Ql 2015 in the interrogatory response. 52 While this is
        true, full quarterly data for 2015 do exist in the Bates-stamped document Dr. Bowen
        considered. 53
        35.     As the data underlying Dr. Bowen's tables show, dollar sales of the at-issue products are
        almost always the highest in the first quarter of the year, including in 2015. 54 As a result, by
        ignoring the available 2015 data, Dr. Bowen overstates combined dollar sales by over
        $100,000 (5.3% of his total dollar sales estimate of$2,012,712), and his calculation of
        prejudgment interest is overstated by nearly $38,000 (4.0% of his total prejudgment interest
        estimate of$951,934.34).
        36.     Additionally, Dr. Bowen's analysis contains an error apart from his assumption about
        2015 dollar sales. To calculate prejudgment interest, Dr. Bowen first sums the total dollar



   50 Bowen Report, 1MJ6-7; Evans Deposition, Exhibit 3 (TKC 000054--{;3).
   51 Bowen Report, 1MJ6-7; Evans Deposition, Exhibit 4 (Third Set of Supplemental Responses and Objections to
   Plaintiffs First Set oflnterrogatories), Third Supplemental Response to Interrogatory No. I.
   52
      Bowen Report, p. 3.
   53
      Evans Deposition, Exhibit 3 (TKC 000054--{;3) at 61.
   54
      Evans Deposition, Exhibit 3 (TKC 000054--{;3). Q1 sales are the highest in five of the six years from 2010-2015
   for both "Italian" and "Plain" bread crumbs, with 2013 being the lone exception. For "Italian" bread crumbs, dollar
   sales were $83,904 in QJ 2015, and $56,254, $64,515, and $66,123 in Q2, Q3, and Q4 2015, respectively. For
   "Plain" bread crumbs, dollar sales were $58,333 in Q1 2015, and $39,333, $45,498, and $47,776 in Q2, Q3, and Q4
   2015, respectively.


                                 CONFIDENTIAL-5UBJECT TO PROTECTIVE ORDER                                     Page 14
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9464 Page 18 of 32




        sales for "Italian" and "Plain" bread crumbs for each year. In 2015, he does so incorrectly,
        resulting in an error that inflates Dr. Bowen's estimate of damages and prejudgment interest. 55




                                                                                        Ronald T. Wilcox, Ph.D.




   55Using his benchmarked 2015 sales figures, Dr. Bowen estimates "Italian" sales of$335,616 and "Plain" sales of
   $233,332 and arrives at a total sales figure of$569,948; the sum of these two numbers is actually $568,948. Bowen
   Report, pp. 3-5.


                                CONFIDENTIAL-8UBJECT TO PROTECTIVE ORDER                                    Page 15
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9465 Page 19 of 32

                                         Appendix 1

                                       Ronald T. Wilcox
                       Darden Graduate School of Business Administration
                                     University of Virginia
                                        I 00 Darden Blvd.
                                 Charlottesville, VA 22906-6550
                    Phone (434) 243-5558 email:wilcoxR@darden.virginia.edu


      Current Position

      NewMarket Corporation Professor of Business Administration, Darden School of
      Business, University of Virginia. March 2011- current.

      Previous Positions

      Senior Associate Dean for Degree Programs, 2015-2019

      Associate Dean of MBA for Executives and Chaired Professor (Darden), 2012-2015

      Associate Professor- Professor of Business Administration (Darden), 2001 -2011

      Visiting Associate Professor of Business Administration, Cheung Kong Graduate
      School of Business, Shanghai, P.R. China, Summer 2004 and 2005.

      Economist, U.S. Securities and Exchange Commission, 1999- 2000.

      Assistant Professor of Industrial Administration, Graduate School of Industrial
      Administration (now the Tepper School of Business), Carnegie Mellon University, 1996-
      2001 (on leave during Academic Year 99-00).

      Education

      Ph.D. in Business Administration, Washington University, St. Louis, Missouri,
      December, 1996.

      M.S. in Business Administration, Washington University, 1993.

      Honors A.B. in Classics and Economics, Xavier University, 1990.


      Books

      Venkatesan, Rajkumar, Paul W. Farris and Ronald T. Wilcox (2014), Cutting Edge
      Marketing Analytics: Real Word Cases and Data Sets for Hands-on Learning, Pearson
      Education.




                             CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9466 Page 20 of 32

                                         Appendix 1

      Wilcox, Ronald T. (2009), "Private Enterprise's Role in Increasing Savings," in
      Franklin's Thrift: The History of a Lost American Virtue, B. Blankenhorn, B. Dafoe-
      Whitehead and S. Brophy Warren eds., Templeton Press, May 2009.

      Wilcox, Ronald T. (2008), Whatever Happened to Thrift? Why Americans Don't Save
      and What to Do About It, Yale University Press, May 2008. [Reviewed by Wall Street
      Journal and Business Week, Named "Top 5 Business Book of the Year" by Kiplinger]

      Peer-reviewed Journal Articles

      Zhang, Yi, Ronald T. Wilcox and Amar Cheema (20I 9), "The Effect of Student Loan
      Debt on Spending: The Role of Perceived Payment Difficulty, Journal of Public Policy
      and Marketing, August, l-I4.

      Sun, Baohong, Ronald T. Wilcox and Ting Zhu (2007), "Ignoring Your Best
      Customer? An Investigation of Customer Satisfaction, Customer Retention and Their
      Financial Impact, Journal ofRelationship Marketing, 6(3/4), 87-116.

      Kamakura, W., et. al. (2005), "Choice Models and Customer Relationship
      Management," Marketing Letters, 16(3/4), 279-291.

       Li, S., B. Sun, and R.T. Wilcox (2005), "Cross-selling Naturally Ordered
      Services: An Application to Consumer Banking Services," Journal ofMarketing
      Research, May, 42, 233-239. ("Top 5" cited papers in JMR for 2006-2011 time frame)

       Wilcox, R.T. (2005), "Developing Better Fee Structures for Mutual Funds,"
      Journal ofInvestment Management, April, 3(1 ), 1-17.

      Wilcox, R. T. (2003), "Bargain Hunting or Star Gazing: Investors' Preferences for Stock
      Mutual Funds," Journal ofBusiness, 76(4), 645-663.

      Wilcox, R.T. (2001), "Advertising Mutual Fund Returns: A Critical Analysis of a U.S.
      Securities and Exchange Commission Proposal to Change Advertising Law," Journal of
      Public Policy and Marketing, 20(1 ), 1-9.

      Hsu, A. and R.T. Wilcox (2000), "Stochastic Prediction in Multinomial Logit
      Models," Management Science, 46(8), 1137-1144.

      Wilcox, R.T. (1999), "Experts and Amateurs: The Role of Experience in Internet
      Auctions," Marketing Letters, 11(4), 363-374

      Chen Y., J.D. Hess, R.T. Wilcox, and Z. Zhang (1999), "Accounting Profits Versus
      Marketing Profits: A Relevant Metric for Category Management,"
      Marketing Science, 18(3), 208-229.




                             CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9467 Page 21 of 32

                                           Appendix 1

      Kim , B., K. Srinivasan, a nd R.T. Wilcox (1999), " Identi fying Price Sensitive
       Cons umers: The Re lative Merits o f Demographic Versus Purchase Pattern
      In formation," Journal of Retailing, 75(2), 173-1 93 .

      Narasimhan C., and R.T. Wi lcox ( 1998), " Private-La be ls and the Channel
      Relationship: A Cross-Category Ana lysis," Journal ofBusiness, 71 (4),
      573-600.

      Chiang, J ., and R.T. Wilcox ( 1997), "A Cross-Category Anal ysis of Shelf-Space
      Allocation, Product Variety and Retail Marg ins," Marketing Letters, 8(2),
      183- I9 1.

      Other Publications

      "Pricing Strategy Optimization," (2017) with Boston Consulting Group, Four Course
      Specialization, Coursera. (https://www.co ursera.org/specializations/ uva-da rden-bcg-
      pricing-strategy).

      " How He inz Got Retai lers and Consumers to Accept a Larger Ketchup Bottle,"
      Washington Post, Apri l 3rd, 20 15

      "How the Portland Tra ilb lazers Won Back The ir Fans, Washington Post, July 14th, 2014.

      "Should Chip Maker N ix Flavors to Up Efficiency," Washington Post, March 3rd, 201 2.

      " Why Some MBA 's are Wildly Successful," Forbes, December, 20 11.

      "The Hidden Taxatio n of Wealthy Americans, Forbes, November, 20 I I

      "T he Complexity of Bidding for Government Contracts," Washington Post, September,
      20 11

      "Understanding How to Va lue Customers," Financial Times, August, 20 I I

      'How Close Can You Stand to a Software Giant?" Washington Post, August, 201 1

      "The Thrifty Gene," Forbes, March 24, 2009.

      "Spending Won ' t Save Us," Forbes, Feb. 13, 2009.

      " Increase Pay for Government Offic ials," Forbes, Dec. I 0, 2008

      "A Conservative for O ba ma," Forbes, Oct. 31, 2008

      "American Optimists," Forbes, Nov. 21, 2008

      "How to Save the Economy," Forbes, Nov. II , 2008




                              CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9468 Page 22 of 32

                                         Appendix 1


       'The Forgotten Issue," Financial Week, Nov. 20, 2008.

      Laseter T., A. Taylor, and R.T. Wilcox (2003), "The Big, The Bad and the Beautiful,
      Strategy + Business; Booz, Allen, Hamilton, Winter.

      "The Hidden Potential of Powerful Brands," Batten Briefings, The Batten Institute, Fall.

      "Using Conjoint Analysis to Develop Efficient Fee Structures," Proceedings of the
      Sawtooth Software Coriference on Quantitative Methods in Marketing Research.



      Non-Published Papers

      "Comfortably Numb: The Impact of Student Loan Debt on Price Sensitivity for Major
      Purchases (2018), withY. Zhang, working paper.

      "Mine Matter Most: The Self-reference Effect in Memory for Brands," (2012) with K.
      Sharpe and S. Kesebir. working paper.

      Wilcox R. and Raj Venkatesan (2010), "Strategies for Customer Win Back," working
      paper.

      Wilcox, R. and Kathryn Sharpe (20 I 0), "Understanding the Decision to Consume Luxury
      Brands." working paper,

      Harris, R.S. and R.T. Wilcox (2009), "The Making of Business Leaders,"

      Published Teaching Material

      Patagonia Inc. (UVA-M-0857)

      Legal Aspects of Pricing (UVA-M-0856)

      Brand Positioning Statements (UVA-M-0827)

      J.C. Penney: Think Big (Case: UVA-M-0841)

      Product Line Pricing (Technical Note: UVA-M-0813)

      Route II Chips (Field Case: UVA-M-0810; Teaching Note UVA-M-0810TN and
      Spreadsheet UVA-M-0810RX)

      SmartOps: Forging Smart Alliances (Field Case: UVA-M-0797; Teaching Note UVA-M-
      0797TN; Portfolio: 0797TNF)




                             CONFIDENTIAL-5UBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9469 Page 23 of 32

                                        Appendix 1

      Parsons Brinckerhoff: The Second Avenue Subway (A) (Field Case: UVA-M-0793)

      Parsons Brinckerhoff: The Second Avenue Subway (B) (Field Case: UVA-M-0794)

      Parsons Brinckerhoff: The Second Avenue Subway (C) (Field Case: UVA-M-0795)

      Parsons Brinckerhoff: The Second Avenue Subway (Teaching Note: UVA-M-0793TN)

      The Influence of Social Media on Purchase Decisions in High Involvement Categories
      (Technical Note: UVA-M-0786)

      Retail Relay (Field Case: UVA-M-0784; Teaching Note: UVA-M-0784-TN; Spreadsheet
      S-M-0784; Instructor Spreadsheet S-M-0784TN)

      H. J. Heinz (Field Case: UVA-M-0777; Teaching Note: UVA-M-0777TN; Portfolio
      UVA-M-0777TNX)

      Portland Trail Blazers (Field Case: UVA-M-0773; Teaching Note UVA-M-0773-TN)

      Dragon Systems (A) (Field Case: UVA-M-0724)

      Dragon Systems (B) (Field Case: UVA-M-0725)

      Big 0 Tires (Field Case: UVA-M-0692)

       Big 0 Tires Teaching Note (UVA-M-0692TN-M) [Multimedia Teaching Note]

      XM Satellite Radio (Public Source Case: UVA-M-0708)

      Fidelity Inc.: Pricing the Blue Chip Growth Fund (Field Case: UVA-M-0674) [Wachovia
      Award for Pedagogical Excellence]

      Fidelity Inc.: Pricing the Blue Chip Growth Fund Teaching Note (Case: UVA-M-
      0674TN)

      NorthStar Consulting (Field Case: UVA-M-0673)

      Mass Mutual Inc. (Public Source Case: UVA-M-0672) [Multimedia Case)

      A Practical Guide to Conjoint Analysis (Technical Note: UVA-M-0675)

      Methods for Producing Perceptual Maps from Data (Technical Note: UVA-M-0665).

      Marketing Economics: Break-even Analysis and Contribution Margin
      (Technical Note: UVA-M-0648).




                            CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9470 Page 24 of 32

                                         Appendix 1


      Professional Presentations

      2012 Winter American Marketing Association, "Developing Protocols for On-line
      Panels"

      2011 Winter American Marketing Association, "Bringing Finance into the Marketing
      Classroom,"

      2007-2011 Speeches on Whatever Happened to Thrift? Why Americans Don't Save and
      What to Do About It, Yale University Press for National Co-op Bank, Visa, Genworth
      Financial, Navy Federal Credit Union, Financial Planners Society of Virginia, AARP,
      United Technologies, and various chapters of the University of Virginia Alumni
      Association.

      2008 United Technologies, "Using Conjoint Analysis to Predict the Demand for
      New Technologies."

      2004 Investment Company Institute Symposium on Mutual Funds: Business Strategies
      and Public Policy, "Distribution Strategies for Mutual Funds."

      2004 Marketing Science Conference (Rotterdam, The Netherlands), "Cross-
      selling Naturally Ordered Services: An Application to Consumer Banking."

      2004 Boulder Invitational Choice Symposium, "The State of the Art in Customer
      Lifecycle Analysis."

      2004 Wharton Mutual Fund Conference, discussant on "Advertising and Mutual
      Funds."

      2004 Batten Institute (Northern Virginia Series), "The New Science of Behavioral
      Finance."

      2002 Kenan-Flagler School of Business, University of North Carolina, "Individual-level
      Utility Estimation in Reduced-rank Experimental Designs: An Application to Mutual
      Fund Selection"

      2002 Williams School of Business, Xavier University, "Rational Choice and the Mutual
      Fund Selection Decision."

      2002 Mcintire School of Commerce, University of Virginia, "Rational Choice and the
      Mutual Fund Selection Decision."

      2001 Darden Graduate School of Business Administration, University of Virginia,
      "Understanding Investors Evaluation of Mutual Fund Fees."




                             CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9471 Page 25 of 32

                                        Appendix 1

      2001 Marketing Science Conference (Frankfurt, Germany), "Understanding Investors'
      Evaluation of Mutual Fund Fees."

      2000 Heinz School of Public Policy, Carnegie Mellon University, "Advertising Mutual
      Fund Returns: A Critical Analysis of a U.S. Securities and Exchange Commission
      Proposal to Change Advertising Law."

      1999 Darden Graduate School of Business Administration, University of Virginia,
      "Bargain Hunting or Star Gazing? How Consumers Choose Mutual Funds."

      1999 Kellogg School of Management, Northwestern University, "Bargain Hunting or
      Star Gazing? How Consumers Choose Mutual Funds."

      1999 Sawtooth Software Advanced Research Forum (SanDie go), "Stochastic
      Prediction in Multinomial Logit Models: Applications to Conjoint Analysis."

      1999 The U.S. Securities and Exchange Commission (Washington DC), "Bargain
      Hunting or Star Gazing? How Consumers Choose Mutual Funds."

      1999 Association for Consumer Research Conference (Columbus), "Bargain Hunting or
      Star Gazing? How Consumers Choose Mutual Funds."

      1999 Marketing Science Conference (Syracuse), "Stochastic Prediction in Multinomial
      Logit Models."

      1998 Columbia Business School, Columbia University, "Efficient Fee Structures for
      Mutual Funds."

      1998 Marketing Science Conference (INSEAD), "Efficient Fee Structures for Mutual
      Funds."

      1997 Fall INFORMS Conference (Dallas), "A Cross-Category Analysis of Retailers'
      Promotional Strategies."

      1997 Marketing Science Conference (Berkeley), "Signaling New Product Quality When
      Firms Have Reputations."

      1996 Fall INFORMS Conference (New Orleans), "Private-Labels and the Channel
      Relationship: A Cross-Category Analysis."

      1995 Marketing Science Conference (Tucson), "A Channel Theory of Private-Labels."


      Honors and Awards

      "Top 5 Business Books of2008," Kiplinger




                             CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9472 Page 26 of 32

                                          Appendix 1


       Wachovia Award for Excellence, Practitioner Publication (2008)
         • In winning this award became only Darden faculty member to have received the
            faculty excellence award in three areas (peer-reviewed publication, practitioner
            publication and course materials)

       WachoviaAward for Excellence, Publication in Peer-Reviewed Journal (2006)

       Wachovia Award for Pedagogical Excellence in Course Materials,
       The Darden School, University of Virginia (2003)

       British Petroleum Term Chair in Management Science, Graduate School of Industrial
       Administration, Carnegie Mellon University (2000)

       Runner-up, Davidson Award for the best paper published in the Journal of Retailing
       (1999)

       Recipient of a Marketing Science Institute research grant. ( 1999)

       Clayton Award, Marketing Science Institute ( 1996).



      Consulting Activity - Representative Firms

      Cornerstone Research
      Jones Day, LLC
      Latham & Watkins, LLC
      Debevoise & Plimpton, LLC
      IRS
      Jenner & Block, LLC
      Sidley Austin, LLC




                              CONFIDENTIAL-$UBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9473 Page 27 of 32



                                               Appendix 2
   Ronald T. Wilcox, Ph.D.                                                              February 2020
   NewMarket Corporation Professor of Business Administration
   University of Virginia, Darden School of Business



                         Prior Testimony in the Last Four Years 1
   Infinity Sales Group, LLC v. Valassis Communications. Inc., United States District Court for
   Southern District of Florida, West Palm Beach Division, Case No. 9: 15-cv-80463-
   Rosenberg!Hopkins. Deposed, June 2016.

   Morales et al. v. Kraft Food Group. Inc., United States District Court for the Central District of
   California, Case No. 2:14-cv-04387-JAK-PJW. Testified at evidentiary hearing, May 2017.

   Stephen Hadley eta/. v. Kellogg Sales Company, United States District Court for the Northern
   District of California, Case No. 5:16-cv-04995-LHK (HRL). Deposed, June 2018 and May
   2019.

   Trinidad Lopez et al. v. Liberty Mutual Insurance Company, United States District Court for the
   Central District of California, Case No. 2:14-cv-05576 BRO (JCx). Deposed, July 2018.

   Joyce Walker et. al. v. Lite Insurance Company of the Southwest, United States District Court for
   the Central District of California, Case No. CV-109198 JVS (RNBx). Deposed, October 2018.

   Monster Energy Ltd v. The Coca-Cola Company, International Court of Arbitration, Case No.
   01-18-0004-0759. Arbitration hearing, April-May 2019.

   Dennis Macdougal et. al. v. American Honda Motor Co. Inc. and Honda North America Inc.,
   United States District Court for the Central District of California, Case No. 17-cv-1079.
   Deposed, May 2019.

   Seegert et. al. v. Rexall Sundown. Inc., United States District Court for the Southern District of
   California, Case No. 3:17-cv-01243-JAH-JLB. Deposed, June 2019.

   Hudock et. al. v. LG Electronics U.S.A, Inc., United States District Court, District of Minnesota,
   Case No. 16-cv-01220 JRT-KMM. Deposed, July 2019.

   Braverman et. al. v. BMW ofNorth America. LLC., United States District Court for the Central
   District of California, Western Division. Case No. 8:16-CV-00966-TJH-SS. Deposed, September
   2019.

   Paul Stockinger et. al. v. Toyota Motor Sales USA Inc., United States District Court for the
   Central District of California. Case No: 17-cv-00035-VAP-KS. Deposed, November 2019.


   1
       The party I worked for is underlined.


                                 CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9474 Page 28 of 32



                                         Appendix 2
   Patrick McMorrow et. a/. v. Mondelez International, Inc., United States District Court for the
   Southern District of California. Case No: 3:17-cv-02327-BAS-JLB. Deposed, November 2019.

   Government of the United States Virgin Island v. Toyota Motor Corporation et a/., In the
   Superior Court of the Virgin Islands Division of St. Thomas and St. John. Case No: ST-17-CV-
   2I8. Deposed, February 2020.




                         CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER
  Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9475 Page 29 of 32


                                                          Appendix 3
                              Documents Relied Upon by Ronald T. Wilcox
Document Title, Bates Numbers                                                                             Document Date
Legal Pleadings
Class Action Complaint, Shavonda Hawkins, on behalf of herselfand all others similarly situated, v. The   October 15,2015
Kroger Company
Third Set of Supplemental Responses and Objections to Plaintiff's First Set oflnterrogatories             November 12,2019
Plaintiff's Memorandum of Points and Authorities in Support of Motion for Class Certification             January 21,2020
Declaration of Kim Bower, with Exhibits A-B                                                               February I 0, 2020
Expert Reports
Expert Report of Professor Robert M. Bowen, with Exhibits A-B                                             January 10, 2020
Affirmative Declaration of Dominique Hanssens, Ph.D., with Appendices A-C                                 March 13, 2020

Depositions
Deposition ofShavonda L. Hawkins, with Exhibits 1-12                                                      January 3, 2020
30(b)(6) Deposition ofJoseph Evans, with Exhibits 1-11                                                    February 26, 2020
TKC 000054-63, TKC 000212-17, TKC 000277--s7, TKC 000308-15, TKC 002532
SEC Filings
The Kroger Co. Form I 0-K for the Fiscal Year Ended February 2, 2019                                      April 2, 2019
Academic Literature
Chakravarthi, Narasimhan and Ronald T. Wilcox, "Private Labels and the Channel Relationship: A
Cross-Category Analysis," The Journal of Business, Vol. 71, No.4, October 1998, pp. 573--{)00
Asp, Elaine H., "Factors Affecting Food Decisions Made by Individual Consumers," Food Policy, Vol.
24, 1999,pp.287-294
Albers, Matthew, J., Lisa J. Harnack, Lyn M. Steffen, and David R. Jacobs, "2006 Marketplace Survey
of Trans-Fatty Acid Content of Margarines and Butters, Cookies and Snack Cakes, and Savory Snacks,"
Journal ofthe American Dietetic Association, Vol. 108, No.2, February 2008, pp. 367-370
Sacks, Gary, Mike Rayner, and Boyd Swinburn, "Impact of Front-Of-Pack 'Traffic-Light' Nutrition
Labelling on Consumer Food Purchases in the UK," Health Promotion International, Vol. 24, No.4,
2009,pp.344-352
Thunstrom, Linda, "Preference Heterogeneity and Habit Persistence: The Case of Breakfast Cereal
Consumption," Journal ofAgriculture Economics, Vol. 61, No. I, 2010 pp. 76-96
Allen, Mark A., Robert E. Hall, and Victoria A. Lazear, "Reference Guide on Estimation of Economic
Damages," In Reference Manual on Scientific Evidence, Federal Judicial Center, 3'' ed., The National
Academies Press, Washington, D.C., 2011
Clapp, Jennifer, Christine J. Curtis, Ann E. Middleton, and Gail P. Goldstein, "Prevalence of Partially
Hydrogenated Oils in US Packaged Foods, 2012," Preventing Chronic Disease Public Health Research,
Practice, and Policy, Vol. II, El45, August 2014, pp. 1-3
Castro, lana A., Anuja Majmundar, Christine B. Williams, and Barbara Baquero, "Customer Purchase
Intentions and Choice in Food Retail Environments: A Scoping Review," International Journal of
Environmental Research and Public Health, Vol. 15, 2018, pp. 1-19
Goldberg, Rebecca, and Ronald T. Wilcox, "Heinz Ketchup: Pricing the Product Line," Darden
Business Publishing, University of Virginia, Revised May I 0, 2019, UV A-M-0777


                                    CONFIDENTIAL-SUBJECT TO PROTECTIVE ORDER                                              Page 1 of2
  Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9476 Page 30 of 32


Document Title, Bates Numbers                                                                               Document Date
Wilcox, Ronald T., "A Practical Guide to Conjoint Analysis," Darden Business Publishing, University of
Virginia, Revised June 27,2019, UV0406
Additional Materials
Rawson, D., I. Janes, and K. Jordan, Pilot Study to Investigate the Potential Eye Tracking as a Technique
for FSA Food Labelling Behaviour Research, Eyetracker.co.uk, May 2008
"Final Detennination Regarding Partially Hydrogenated Oils (Removing Trans Fat)," U.S. Food & Drug
Administration, available at: https://www.fda.gov/food/food-additives-petitionslfinal-detennination-
regarding-partially-hydrogenated-oils-removing-trans-fat, accessed on March 3 I, 2020




All other materials cited in this report.




                                    CONF1DENTIAL-8UBJECT TO PROTECTIVE ORDER                                         Page 2 of 2
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9477 Page 31 of 32




                                             PROOF OF SERVICE

           STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

          I am employed in the County of Los Angeles, State of California. I am over the age of 18
   and not a party to the within action; my business address is 865 S. Figueroa Street, Suite 2400,
   Los Angeles, CA 90017.

          On April3, 2020, I served the document described as "REBUTTAL DECLARATION
   OF RONALD T. WILCOX, PH.D" upon the interested parties in this action in a sealed envelope
   addressed as follows:

           Gregory S. Weston
           THE WESTON FIRM
           1405 Morena Blvd., Suite 20 I
           San Diego, CA 92110
           Telephone: (619) 798-2006
           Facsimile: (619) 343-2789


   __x_    (VIA U.S. MAIL) I placed such envelope(s) with postage thereon fully prepaid for
           deposit in the United States Mail in accordance with the office practice of Davis Wright
           Tremaine LLP, for collecting and processing correspondence for mailing with the United
           States Postal Service. I am familiar with the office practice of Davis Wright Tremaine
           LLP, for collecting and processing correspondence for mailing with the United States
           Postal Service, which practice is that when correspondence is deposited with the Davis
           Wright Tremaine LLP, personnel responsible for delivering correspondence to the United
           States Postal Service, such correspondence is delivered to the United States Postal
           Service that same day in the ordinary course of business.

           (VIA PERSONAL SERVICE) I caused the above-named documents to be served on all
           other parties to this action by requesting that a messenger from GLOBAL NETWORK
           LEGAL SUPPORT deliver true copies of the above-named documents enclosed in sealed
           envelopes.

           (VIA ELECTRONIC MAIL) I served a true and correct copy by electronic delivery
           pursuant to C.C.P. I 01 0.6, calling for agreement to accept service by electronic delivery,
           to the interested parties in this action as indicated above.

           (VIA FACSIMILE)- I served a true and correct copy by facsimile pursuant to C.C.P.
           §I 0 13(c), to the interested parties in this action as indicated above.

           (VIA OVERNIGHT DELIVERY) by placing a true copy or original in a separate
           envelope for each addressee named above, with the name and address of the person
           served shown above on the envelope, sealing the envelope and placing it for collection
           and delivery by FEDERAL EXPRESS with delivery fees paid or provided for in
           accordance with ordinary business practices.




   DWT 25379360vl 005003HJOOI57
Case 3:15-cv-02320-JM-AHG Document 197 Filed 05/21/20 PageID.9478 Page 32 of 32




            Executed on April 3, 2020, Los Angeles, California.

           (State) I declare under penalty of perjury under the laws of the State of California that
           the above is true and correct.

    _x_    Federal I declare under penalty ofpeljury under th
           America that the foregoing is true and correct an t t a
           member of the bar of this Court at whose directio

                                                         L




                                                    2
   DWT 25379360vl 0050033-000!57
